Emery, J.
This case is before the law court on the defendant’s exceptions to the admissibility of certain evidence, and on his motion to set aside the verdict against him as against the evidence.
I. The exceptions. The pith of the plaintiff’s declaration is that the defendant “unlawfully persuaded and enticed” the plaintiff’s wife to refuse him marital intercourse. The defendant did not demur but traversed. As tending to prove the above allegation and as a step toward such proof, the plaintiff offered evidence of interviews between the defendant and the plaintiff’s wife; of their meetings in a saloon at night; of their meetings in the defendant’s barn; of his leaving the plaintiff’s house about daylight in the morning; of his being seen in the wife’s bedroom on the bed; of his being in her bedroom with the wife; of his admission that he came out of plaintiff’s house with his clothes in his arms on hearing somebody knock at the door. To all this evidence the defendant objected, but it was admitted and the defendant excepted.
The offered evidence may not amount to proof that the defendant “unlawfully persuaded and enticed” the wife to refuse her husband marital intercourse, but the circumstances shown by the evidence are clearly admissible as showing the relations, the intimacy, between the defendant and the wife, as showing his influence over her, and as *163showing his disposition and his motives for the alleged action. These circumstances are at least steps toward proof, and proper to be considered- with other circumstances. The absence of these circumstances would certainly be evidence to be considered. Their presence then must be evidence.
The defendant, however, argues that the evidence directly tended to prove adultery, or at least alienation of the wife’s affections, specific wrongs distinct and different from that charged, — and hence tended to prejudice the jury against the defendant as to the wrong that was charged. If this be true it cannot deprive the plaintiff of the evidence, if it tends also to prove his own alleged cause of action as we hold that it does. That evidence, otherwise competent and admissible as tending to prove one cause of action, also tends to prove other and graver wrongs does not make it any the less admissible for the original purpose. The party against whom such evidence is received, must be content with instructions that it is to be considered as evidence only of the wrong charged. Beaudette v. Gagne, 87 Maine, 534.
II. The motion. We find evidence that the plaintiff’s wife did refuse him marital intercourse, and we also find evidence from which a jury might infer, without violence to reason, that this refusal was partially, at least, owing to the unlawful persuasions and enticements of the defendant as alleged. It is not necessary that it should have been wholly owing to them. The defendant’s wrong is established if he by unlawful conduct contributed to the result.
As to the damages, the wrong to the plaintiff was wilful and grievous. It necessarily entailed the destruction of marital confidence and hence of domestic happiness. Greater wrong can hardly be done a man. Again, it was a case where a jury might properly assess heavy punitive damages to punish the defendant for his wilful turpitude and to restrain him from future misconduct of the same kind. The question of damages in such a case is peculiarly one for a jury. In this case we are not sure that the jury erred.

Motion and exceptions overruled.